Citation Nr: 1526368	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left foot arthritic changes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to October 1994 and from September 1997 to September 2010.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected left foot disability is worse than the current 10 percent disability rating reflects.  He underwent a VA examination in connection with his service-connection claim in December 2012.  However, in an April 2013 written statement, the Veteran described experiencing symptoms such as loss of balance, frequent stumbling, and supination of the foot which were not addressed by the December 2012 VA examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As approximately two and a half years have passed since the last VA examination and there is evidence of potential worsening and of symptoms which were not addressed by the initial examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected left foot arthritic changes.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected left foot arthritic changes.  All pertinent evidence of record, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination report, private treatment records, and with specific consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's service-connected left foot arthritic changes in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2104).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for left foot arthritic changes.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




